Citation Nr: 1640205	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C and cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted entitlement to service connection for hepatitis C and cirrhosis of the liver and assigned a noncompensable rating.

In his June 2014 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, the RO scheduled the Veteran for a hearing to be held in March 2016.  In a March 2016 statement, the Veteran withdrew his hearing request.  Accordingly, there is no hearing request pending.  See 38 C.F.R. § 20.704 (d) (2015).

The Veteran was previously represented by the Illinois Department of Veterans Affairs.  In November 2015, the Veteran submitted a new VA Form 21-22a appointing a private attorney as his representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the most recent VA treatment records are dated in November 2013, which show that the Veteran recently started hepatitis C treatment.  In March 2015, the Veteran's VA treatment provider completed a Hepatitis, Cirrhosis, and Other Liver Conditions Disability Benefits Questionnaire (DBQ), wherein she referenced several recent diagnostic tests, including a January 2014 CT scan and an October 2014 liver ultrasound.  She also noted that the Veteran stopped treatment in March 2014 due to side effects.  As these records are relevant to the Board's determination in this case, they should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be obtained. 

The Veteran was last afforded a VA examination to assess the severity of his service-connected hepatitis C and cirrhosis of the liver in December 2012, almost four years ago, at which time the Veteran's condition was determined to be essentially asymptomatic.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's condition may have worsened since the last VA examination.  Specifically, VA treatment records show that the Veteran started treatment for hepatitis in October 2013 and that he stopped treatment due to side-effects.  See March 2015 DBQ.  Additionally, in several recent statements, the Veteran has generally asserted that there has been an increase in the severity and frequency of his symptoms, including nausea and diarrhea, especially after starting treatment.  See November 2015 Supplemental Claim; February 2015 Statement in Support of Claim; June 2014 VA Form 9.  

As worsening symptomatology has been alleged, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected liver condition.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for hepatitis C and cirrhosis of the liver dated from November 2013 to the present, to include the records identified in the March 2015 DBQ (the January 2014 CT scan and an October 2014 liver ultrasound).  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hepatitis C and cirrhosis of the liver.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  

All necessary tests and studies should be performed.  The examiner should comment upon the Veteran's treatment history and identify all symptoms and manifestations associated with the Veteran's hepatitis C, to include any fatigue, malaise, anorexia, weight loss, hepatomegaly, incapacitating episodes marked by physician-prescribed bed rest (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and the duration of any such incapacitating episodes.  The examiner should also comment on the severity and duration of any associated symptom identified on examination.  Finally, the examiner should indicate whether the Veteran's hepatitis C requires continuous medication or dietary restriction.  

The examiner should also identify all symptoms and manifestations associated with the Veteran's cirrhosis of the liver, to include whether the Veteran has symptoms such as weakness, anorexia, abdominal pain, and malaise; portal hypertension; splenomegaly; ascites; hepatic encephalopathy; erosive gastritis; and/or persistent jaundice.  The examiner should also comment on the severity and duration of any associated symptom identified on examination.  Finally, the examiner should indicate whether any of the Veteran's symptoms are refractory to treatment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AOJ should readjudicate the claim of entitlement to a higher disability rating for hepatitis C with cirrhosis of the liver.  If the claim is not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




